Order entered January 12, 1968, setting aside verdict in favor of the defendants against plaintiff Josephine Marziliano, unanimously reversed, on the law and the facts, with $50 costs and disbursements to defendants-appellants and the verdict reinstated. In this personal injury action, the jury returned a verdict for the defendants, finding both drivers of the vehicles involved to have been negligent. The jury made a further explicit finding that the mental illness of the plaintiff-respondent, a passenger in the automobile driven by her husband, was not attributable to the slight contact between the two vehicles. The record amply supports this latter finding. No valid reason appears which justified that the verdict in favor of the defendants as against this plaintiff be set aside. (Vaughn-Rees v. Connolly, 30 A D 2d 785; Sherman v. Smith, 23 A D 2d 642; Salvitelli v. Janusz, 19 A D 2d 886; Marton v. McCasland, 16 A D 2d 781; Carkner v. Strokes, 276 App. Div. 866.) Concur — Stevens, J. P., Eager, Tilzer and McNally, JJ.